CBSE PARGGOSALAR dovtiment 2a Tsar Page 1 Ota

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

ORDER
AARON HARDEN,
20 Cr. 529 (LAK)

|
v. {PROPOSED}
Defendant. |

 

WHEREAS, with the defendant’s consent, his guilty plea allocution was made before a
United States Magistrate Judge on March 18, 2021;

WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to
the District Court;

WHEREAS, upon review of the transcript, this Court has determined that the defendant
entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty
plea;

IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated: New York, New York
9 2021

rol 7

. KAPLAN
UNITED STATES DISTRIGP JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
